                                                               FILED 
                                                               CLERK 
                                                                   
                                                      11/5/2018  9:44 am
                     UNITED STATES DISTRICT COURT      U.S. DISTRICT COURT 
                     EASTERN DISTRICT OF NEW YORK EASTERN DISTRICT OF NEW YORK 
                                                       LONG ISLAND OFFICE 
DR. ARIF S. IZMIRLIGIL,       *                     Case No.     17-CV-06157(JFB)
                              *
               Plaintiff,     *                     Central Islip, New York
                              *                     October 16, 2018
     v.                       *
                              *
SELECT PORTFOLIO SERVICING,   *
 INC., et al.,                *
                              *
               Defendants.    *
                              *
* * * * * * * * * * * * * * * *

      TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
             BEFORE THE HONORABLE JOSEPH F. BIANCO
                 UNITED STATES DISTRICT JUDGE

APPEARANCES:

For the Plaintiff:                         DAVID L. SINGER, ESQ.
                                           The Law Offices of David L.
                                            Singer, P.C.
                                           150 Broadhollow Road
                                           Suite 122
                                           Melville, NY 11747

For the Defendant, Select                  KENNETH J. FLICKINGER, ESQ.
 Portfolio Servicing, Inc.:                Eckert, Seamans, Cherin &
                                            Mellott, LLC
                                           10 Bank Street, Suite 700
                                           White Plains, NY 10606

For the Defendant, Assurant,               FRANK G. BURT, ESQ.
 Inc.:                                     Carlton Fields Jorden Burt, PA
                                           1025 Thomas Jefferson
                                            Street, N.W.
                                           Washington, DC 20007


Proceedings recorded by electronic sound recording, transcript
produced by transcription service.



               Fiore Reporting and Transcription Service, Inc.
                      4 Research Drive, Suite 402
                Shelton, Connecticut 06484 (203)929-9992
                                                                              2


 1        (Proceedings commenced at 1:50 p.m.)

 2                THE CLERK:    Calling case 16-CV-3209, Izmirligil v.

 3   Select Portfolio Servicing.           Counsel, please state your

 4   appearance for the record.

 5                MR. SINGER:     Good afternoon. This is David L.

 6   Singer, the plaintiff's attorney, the moving attorney.

 7                THE COURT: Good afternoon.

 8                DR. IZMIRLIGIL:        This is Dr. Izmirligil, the

 9   plaintiff.     Good afternoon, Judge.

10                THE COURT:     Good afternoon.

11                MR. BURT:     This is Frank Burt and Brian Perryman for

12   American Security Insurance Company and Assurant, Inc.

13                MR. FLICKINGER:        And this is Ken Flickinger, from

14   Eckert, Seamans, Cherin & Mellott, for defendant, Select

15   Portfolio Servicing, Inc.

16                THE COURT:     Okay.     Good afternoon.   This is Judge

17   Bianco.   As you know, I scheduled this because I received Mr.

18   Singer's order to show cause asking that the court grant his

19   application to withdraw from the representation in the case.

20                I did also receive Mr. Izmirligil's letter, or I

21   should say submission, in response to that and that -- excuse

22   me -- his declaration with exhibits.           And I also received Mr.

23   Singer's response to that.

24                And I just -- the reason I wanted you on the line,

25   Mr. Izmirligil, is it appears to me that the relationship has

         Fiore Reporting and Transcription Service, Inc.     203-929-9992
                                                                            3

 1   completely broken down.       There's no way Mr. Singer could

 2   continue to represent you in this action and it appears that

 3   you agree with that and are seeking new counsel to represent

 4   you in the case.     Is that accurate?

 5               DR. IZMIRLIGIL:      Yes.

 6               THE COURT:   Okay.     In terms of your request that you

 7   had said I only consent -- based upon dishonesty by the

 8   attorney under the local rule, I just want to make clear that

 9   I'm not ruling on any of the allegations that you have

10   asserted.     That's obviously something you could continue to

11   pursue independent of this lawsuit that you have against these

12   defendants.

13               My ruling is based simply on the fact that the

14   relationship, no matter who's right or wrong, is completely

15   broken down and there's no way Mr. Singer could represent you,

16   given the allegations that are being made.

17               So the motion is granted.      And how long, Mr.

18   Izmirligil, do you need to try to find an attorney?           Is 30

19   days sufficient?

20               DR. IZMIRLIGIL:      60 days is all right, Judge.

21               THE COURT:   I'm sorry.     60 you said, or 30?

22               DR. IZMIRLIGIL: 60 days.      Two months.

23               THE COURT:   Two months?      Okay.   That's reasonable,

24   but that should be plenty of time.        Please don't ask me for

25   another extension of that, you know, after 60 days, because


         Fiore Reporting and Transcription Service, Inc.   203-929-9992
                                                                              4

 1   that should give you plenty of time to find someone.

 2               And my understanding from defendant's counsel, that

 3   the case is in discovery, correct?

 4               MR. BURT:     Yes, Your Honor.

 5               THE COURT:     Okay.     So I don't -- I'm not going to

 6   schedule another conference.          I'm just -- I will advise the

 7   magistrate judge, Judge Tomlinson, that obviously, once a new

 8   attorney comes in for Mr. Izmirligil, that she should continue

 9   with the supervision of the discovery process.

10               So 60 days from today, Mr. Izmirligil, is -- say

11   December 17th.     So an attorney should file what's called a

12   notice of appearance in the case by December 17th.

13               If an attorney fails to do that by that date, Mr.

14   Izmirligil, you need to write me a letter explaining why that

15   hasn't happened.     Okay?

16        (No response.)

17               Understood?

18               DR. IZMIRLIGIL:        Yes.   Understood.

19               THE COURT:     All right.      Is there anything else

20   anyone need to raise with the court today?

21               MR. BURT:     No, Your Honor.

22               MR. FLICKINGER:        No, Your Honor.

23               THE COURT:     All right.      Thank you very much.     Have a

24   good day.

25               MR. BURT:     Thank you.


         Fiore Reporting and Transcription Service, Inc.     203-929-9992
                                                                          5

 1             MR. FLICKINGER:      Thank you.

 2        (Proceedings concluded at 1:54 p.m.)

 3        I, CHRISTINE FIORE, Certified Electronic Court Reporter

 4   and Transcriber, certify that the foregoing is a correct

 5   transcript from the official electronic sound recording of the

 6   proceedings in the above-entitled matter.

 7

 8

 9                                           November 1, 2018

10      Christine Fiore, CERT

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


         Fiore Reporting and Transcription Service, Inc.   203-929-9992
